ALLOWABILITY NOTICE
Claims 1, 3, 4, 5, 7, 8, 13, 15 and 16 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 13-16 in a telephone discussion on 2/24/2021 is acknowledged.

This application is in condition for allowance except for the presence of claims 9-12 and 14-20 directed to the invention non-elected without traverse.  Accordingly, claims 9-12 and 17-20 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Haas, Reg. No. 42,614, on 3/2/2021.

The claims are amended as follows:

1. (currently amended) An apparatus comprising: memory configured to store applications; an over-the-air transmitter configured to transmit voice and data over a talkgroup; an over-the-air receiver configured to receive voice and data over a talkgroup; logic circuitry configured to: execute a first application stored in the memory; cause the over-the-air transmitter to transmit a request for permission to use the first application over a first application talkgroup, wherein the first application talkgroup is dedicated for requesting permission to use of the first application as part of a concurrent site license and wherein the first application talkgroup is only used to request and receive permission for the first application; receive permission on the first application talkgroup, via the over-the-air receiver, to use the first application over the first application talkgroup; and allow the first application to be executed or continue to be executed only when the permission is received.

2. (canceled).

3. (currently amended) The apparatus of claim [[2]] 1 wherein the logic circuitry is also configured to: execute a second application stored in the memory; cause the over-the-air transmitter to transmit a request for permission to use the second application over a second application talkgroup, wherein the second application talkgroup is dedicated for requesting permission to use of the second application as part of a concurrent site license; receive permission to use the second application over the second application talkgroup; and allow the second application to be executed or continue to be executed only when the permission is received.

4. (original) The apparatus of claim 3, wherein the second application talkgroup is only used to request and receive permission for the second application.

5. (currently amended) An apparatus comprising: an over-the-air transmitter configured to transmit voice and data over a talkgroup; an over-the-air receiver configured to receive voice and data over a talkgroup; memory storing applications; a display configured to display a list, the list comprising names of both talkgroups and applications, the list having one name from the talkgroup and application names selected and highlighted; a knob configured to rotate, a rotation of the knob configured to cause a first application to be highlighted; logic circuitry configured to: cause the over-the-air transmitter to transmit a request for permission to use the first application over a first application talkgroup, wherein the first application talkgroup is dedicated for requesting permission to use of the first application as part of a concurrent site license and wherein the first application talkgroup is only used to request and receive permission for the first application; receive permission over the first application talkgroup, via the over-the- air receiver, to use the first application; and allow the first application to be executed or continue to be executed only when the permission is received.

6. (canceled).

7. (currently amended) The apparatus of claim [[6]] 5 wherein the logic circuitry is also configured to: execute a second application stored in the memory; cause the over-the-air transmitter to transmit a request for permission to use the second application over a second application talkgroup, wherein the second application talkgroup is dedicated for requesting permission to use of the second application as part of a concurrent site license; receive permission to use the second application over the second application talkgroup; and allow the second application to be executed or continue to be executed only when the permission is received.

8. (original) The apparatus of claim 7, wherein the second application talkgroup is only used to request and receive permission for the second application.

9-12. (canceled).
13. (currently amended) A method comprising the steps of: executing a first application stored in a memory; transmitting a request for permission to use the first application over a first application talkgroup, wherein the first application talkgroup is dedicated for requesting permission to use of the first application as part of a concurrent site license and wherein the first application talkgroup is only used to request and receive permission for the first application; receiving permission on the first application talkgroup to use the first application over the first application talkgroup; and allowing the first application to be executed or continue to be executed only when the permission is received.

14. (canceled).

15. (currently amended) The method of claim [[14]] 15 further comprising the steps of: executing a second application stored in a memory; transmitting a request for permission to use the second application over a second application talkgroup, wherein the second application talkgroup is dedicated for requesting permission to use of the second application as part of a concurrent site license; receiving permission to use the second application over the second application talkgroup; and allowing the second application to be executed or continue to be executed only when the permission is received.

16. (original) The method of claim 15, wherein the second application talkgroup is only used to request and receive permission for the second application
17-20. (canceled).

Reasons for Allowance
Claims 1, 3, 4, 5, 7, 8, 13, 15 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Swirsky et al. (US PGPUB No. 2017/118597), Day II (US PGPUB No. 2017/0149795), Mufti et al. (US PGPUB No. 2016/0255490) and Manroa (US Patent No. 7,818,020), do not alone or in combination teach the recited features of independent claims 1, 5 and 12.  While the references disclose some of the principle features of the claimed invention, the specific combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, the first application talkgroup is dedicated for requesting permission to use of the first application as part of a concurrent site license. Furthermore, the invention has to make sure that the talkgroup only used for requesting and receiving permission. These along with the other recited features of independent claims 1, 5 and 12 and there dependent claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        March 9, 2021